  1 SHEARMAN & STERLING LLP
    C. Luckey McDowell (admitted pro hac vice)
  2 1100 Louisiana
    Suite 3300
  3 Houston, Texas 77002
    Tel: (713) 354-4875
  4 Email: Luckey.McDowell@Shearman.com

  5 SHEARMAN & STERLING LLP
    Daniel Laguardia (CA Bar No. 314654)
  6 535 Mission Street
    25th Floor
  7 San Francisco, CA 94105
    Tel: (415) 616-1114
  8 Email: Daniel.Laguardia@Shearman.com

  9 Counsel for Clearway Energy, Inc., Clearway Energy Group
    LLC, MC Shiloh IV Holdings LLC, NRG Energy, Inc., and
 10 TerraForm Power, Inc.

 11

 12                               UNITED STATES BANKRUPTCY COURT

 13                               NORTHERN DISTRICT OF CALIFORNIA

 14                                        SAN FRANCISCO DIVISION

 15 In re:                                               Case No. 19-30088-DM (Lead Case)
    PG&E CORPORATION; PACIFIC GAS
 16 AND ELECTRIC COMPANY,                                Chapter 11

 17                                                      (Jointly Administered)
                             Debtors.
 18                                                      NOTICE OF APPEAL AND
    PG&E CORPORATION; PACIFIC GAS AND                    STATEMENT OF ELECTION
 19 ELECTRIC COMPANY,
                                                         Adv. Proc. No. 19-03003
 20                          Plaintiffs,

 21                     v.

 22 FEDERAL ENERGY REGULATORY
    COMMISSION,
 23
                   Defendant
 24

 25

 26
 27

 28

Case: 19-03003         Doc# 168    Filed: 06/14/19   Entered: 06/14/19 12:56:34    Page 1 of 7
      NYDOCS03/1109183.2B                            -1-
  1            NOTICE IS HEREBY GIVEN that appellants-intervenors Clearway Energy, Inc.,

  2 Clearway Energy Group LLC, MC Shiloh IV Holdings LLC, NRG Energy, Inc., and TerraForm

  3 Power, Inc.(collectively, the “PPA Counterparties”) appeal to the United States Court of Appeals

  4 for the Ninth Circuit under 28 U.S.C. § 158(d)(2)(A) from (i) the Declaratory Judgment [Adv.

  5 Proc. Docket No. 154] (the “Original Judgment”) and the Memorandum Decision on Action for

  6 Declaratory and Injunctive Relief [Adv. Proc. Docket No. 153] (the “Decision”), each entered on

  7 June 7, 2019 and (ii) the Amended Declaratory Judgment [Adv. Pro. No. 155] entered on June 12,

  8 2019 (the “Amended Judgment” and, together with the Original Judgment, the “Judgment”).

  9            As set forth in the Memorandum Regarding Certification For Direct Appeal to Court of

 10 Appeals [Adv. Proc. Docket No. 156], entered on June 12, 2019, this Court has certified a direct

 11 appeal of the Judgment and Decision to the Court of Appeals for the Ninth Circuit. The PPA

 12 Counterparties submit that there are bases under 28 U.S.C. § 158(d) for direct certification to the

 13 Ninth Circuit. If permission to appeal is denied by the Ninth Circuit, pursuant to 28 U.S.C. §

 14 158(c)(1), the PPA Counterparties elect to have the appeal heard by the District Court rather than

 15 by the Bankruptcy Appellate Panel for the Ninth Circuit.

 16            The parties to the Judgment appealed from and the names and addresses of their respective

 17 attorneys are as follows:

 18    Party                                             Attorney
 19    APPELLANTS-INTERVENORS                            SHEARMAN & STERLING LLP
                                                         C. Luckey McDowell
 20    Clearway Energy, Inc., Clearway Energy            1100 Louisiana
       Group LLC, MC Shiloh IV Holdings LLC,             Suite 3300
 21    NRG Energy, Inc., and TerraForm Power, Inc.       Houston, Texas 77002
 22                                                      SHEARMAN & STERLING LLP
                                                         Daniel Laguardia
 23                                                      535 Mission Street
                                                         25th Floor
 24                                                      San Francisco, CA 94105
 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168           Filed: 06/14/19    Entered:
                                                     -2-      06/14/19 12:56:34      Page 2 of 7
  1   Party                                            Attorney

  2   APPELLEES                                        WEIL, GOTSHAL & MANGES LLP
                                                       Stephen Karotkin
  3   PG&E Corporation and Pacific Gas and             Jessica Liou
      Electric Company, as debtors and debtors in      Theodore Tsekerides
  4   possession                                       Matthew Goren
                                                       767 Fifth Avenue
  5                                                    New York, NY 10153-0119

  6                                                    KELLER & BENVENUTTI LLP
                                                       Tobias S. Keller
  7                                                    Jane Kim
                                                       650 California Street, Suite 1900
  8                                                    San Francisco, CA 94108

  9   DEFENDANT                                        U.S. DEPARTMENT OF JUSTICE
                                                       Shane Huang
 10   Federal Energy Regulatory Commission             Danielle A. Pham
                                                       Marc S. Sacks
 11                                                    Matthew Troy
                                                       P.O. Box 875
 12                                                    Ben Franklin Station
                                                       Washington, DC 20044-0875
 13
      INTERVENORS                                      KLEE, TUCHIN, BOGDANOFF &
 14                                                    STERN LLP
      NextEra Energy, Inc. and NextEra Energy          Kenneth N. Klee
 15   Partners, L.P.                                   David M. Stern
                                                       Samuel M. Kidder
 16                                                    1999 Avenue of the Stars, Thirty-Ninth Floor
                                                       Los Angeles, California 90067
 17
                                                       NORTON ROSE FULBRIGHT US LLP
 18                                                    Howard Seife
                                                       Christy Rivera
 19                                                    Andrew Rosenblatt
                                                       1301 Avenue of the Americas
 20                                                    New York, New York 10019

 21

 22

 23

 24

 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168       Filed: 06/14/19       Entered:
                                                    -3-      06/14/19 12:56:34     Page 3 of 7
  1   Party                                         Attorney

  2   INTERVENORS                                   KIRKLAND & ELLIS LLP
                                                    Mark McKane, P.C.
  3   Calpine Corporation                           Michael P. Esser
                                                    555 California Street
  4                                                 San Francisco, California 94104

  5                                                 KIRKLAND & ELLIS LLP
                                                    David R. Seligman, P.C.
  6                                                 300 North LaSalle Street
                                                    Chicago, Illinois 60654
  7
      INTERVENOR                                    HOLLAND & HART LLP
  8                                                 Risa Lynn Wolf-Smith
      Diablo Winds, LLC                             555 17th Street, Suite 3200
  9                                                 Denver, Colorado 80202
                                                    Telephone: 303-295-8011
 10
      INTERVENORS                                   MORGAN, LEWIS & BOCKIUS LLP
 11                                                 Richard W. Esterkin
      Exelon Corporation and AV Solar Ranch 1,      300 South Grand Avenue, Floor 22
 12   LLC                                           Los Angeles, California 90071-3132

 13                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                    Edwin E. Smith
 14                                                 One Federal Street
                                                    Boston, Massachusetts 02110-1726
 15
      INTERVENOR                                    GIBSON, DUNN & CRUTCHER LLP
 16                                                 Jeffrey C. Krause
      Topaz Solar Farms LLC                         Michael A. Rosenthal
 17                                                 Alan Moskowitz
                                                    333 South Grand Avenue
 18                                                 Los Angeles, California 90071-3197
 19   INTERVENOR                                    TROUTMAN SANDERS LLP
                                                    Gabriel Ozel
 20   Southern Power Company, on Behalf of Itself   11682 El Camino Real, Suite 400
      and Certain of Its Affiliates                 San Diego, California 92130-2092
 21
                                                    TROUTMAN SANDERS LLP
 22                                                 Harris B. Winsberg
                                                    Matthew G. RobertsBank of America Plaza
 23                                                 600 Peachtree Street NE, Suite 3000
                                                    Atlanta, Georgia 30308-2216
 24

 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168       Filed: 06/14/19    Entered:
                                                 -4-      06/14/19 12:56:34       Page 4 of 7
  1   Party                                             Attorney

  2   INTERVENOR                                        Joshua Pearson
                                                        VP Legal and Associate General Counsel
  3   EDF Renewables, Inc.                              EDF RENEWABLES, INC.
                                                        15445 Innovation Dr.
  4                                                     San Diego, California 92128

  5   INTERVENOR                                        TROUTMAN SANDERS LLP
                                                        Hugh M. McDonald
  6   Consolidated Edison Development, Inc.             Jonathan Forstot
                                                        875 Third Avenue
  7                                                     New York, NY 10022

  8                                                     TROUTMAN SANDERS LLP
                                                        Gabriel Ozel
  9                                                     11682 El Camino Real, Suite 400
                                                        San Diego, CA 92130-2092
 10
      INTERVENORS                                       LATHAM & WATKINS LLP
 11                                                     Christopher Harris
      Crockett Cogeneration, Middle River Power,        Andrew M. Parlen
 12   LLC, and MRP San Joaquin Energy, LLC              885 Third Avenue
                                                        New York, New York 10022-4834
 13
                                                        LATHAM & WATKINS LLP
 14                                                     Amy C. Quartarolo
                                                        355 S. Grand Avenue, Suite 100
 15                                                     Los Angeles, California 90071-1560

 16   INTERVENORS                                       CROWELL & MORING LLP
                                                        Thomas F. Koegel
 17   Vantage Wind Energy LLC and KES                   Rebecca M. Suarez
      Kingsburg, L.P.                                   3 Embarcadero Center, 26th Floor
 18                                                     San Francisco, California 94111
 19   INTERVENORS                                       SKADDEN, ARPS, SLATE, MEAGHER
                                                        & FLOM LLP
 20   First Solar Inc. and Willow Springs Solar 3,      Amy S. Park
      LLC                                               525 University Avenue
 21                                                     Palo Alto, California 94301
      Mojave Solar LLC
 22                                                     SKADDEN, ARPS, SLATE, MEAGHER &
                                                        FLOM LLP
 23                                                     J. Eric Ivester
                                                        Four Times Square
 24                                                     New York, New York 10036-6522
 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168         Filed: 06/14/19      Entered:
                                                     -5-      06/14/19 12:56:34    Page 5 of 7
  1   Party                                          Attorney

  2   INTERVENORS                                    STOEL RIVES LLP
                                                     David B. Levant
  3   Enel Green Power North America, Inc., FTP      Gabrielle Glemann
      Power LLC, and Capital Dynamics, Inc.          600 University Street, Suite 3600
  4                                                  Seattle, WA 98101

  5
                                  [SIGNATURE PAGE FOLLOWS]
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168      Filed: 06/14/19      Entered:
                                                  -6-      06/14/19 12:56:34     Page 6 of 7
  1 Dated: June 14, 2019                      SHEARMAN & STERLING LLP

  2                                           By: /s/ C. Luckey McDowell
                                              C. Luckey McDowell (admitted pro hac vice)
  3                                           1100 Louisiana
                                              Suite 3300
  4                                           Houston, Texas 77002
                                              Tel: (713) 354-4875
  5                                           Email: Luckey.McDowell@Shearman.com

  6                                           -and-

  7                                           SHEARMAN & STERLING LLP
                                              Daniel Laguardia (CA Bar No. 314654)
  8                                           535 Mission Street
                                              25th Floor
  9                                           San Francisco, CA 94105
                                              Tel: (415) 616-1114
 10                                           Email: Daniel.Laguardia@Shearman.com

 11                                           Counsel for Clearway Energy, Inc., Clearway Energy
                                              Group LLC, MC Shiloh IV Holdings LLC, NRG
 12                                           Energy, Inc., and TerraForm Power, Inc.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

Case: NYDOCS03/1109183.2B
      19-03003 Doc# 168     Filed: 06/14/19    Entered:
                                               -7-      06/14/19 12:56:34     Page 7 of 7
